Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
1.	This is in response to application filed on 1/28/2021 in which claims 1-42 are presented for examination.

Information Disclosure Statement
2.	 The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections 
3.	Claims 29-32 are objected to because of the following informalities:  The claims have been written to depend on claim 33. 
          For examination purpose, the Examiner would change the objected claims dependency to claim 28. Appropriate correction is required.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 28-30, 33-35 and 38-40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al., (US 2020/0359354), (hereinafter, Lee). 

Regarding claims 28, 33 and 38, Lee discloses a method/UE of ranging between user equipments (UEs) performed by an initiating UE, the method comprising:
 sending a first initial message to a first UE to initiate a first ranging session, the first initial message indicating ranging signal properties for the first ranging session (= a first V2X UE may receive a ranging request signal from a second V2X UE, see [0209]; and transmission and reception using two frequencies w1 and w2, see [0091]; whereby w1 and w2 are being associated with the “ranging signal properties”);
receiving a response message from the first UE comprising a set of ranging signal properties that is different than the ranging signal properties indicated in the first initial message and that will be used during the first ranging session (= the first V2X transmits a ranging response signal as a response to the ranging request signal to the second V2X UE, see [0210]; and the frequency components of the transmission signal may be set to be the same or different, see [0097]); and 
performing the first ranging session with the first UE using the set of ranging signal properties (= second V2X may estimate a distance using a phase difference based on the ranging response signal received from the first V2X UE, see [0210]).  

Regarding claims 29, 34 and 39 as mentioned in claims 28, 33 and 38, Lee discloses the method/UE wherein the ranging signal properties indicated in the first initial message to the first UE comprises frequency bandwidth, and wherein the set of ranging signal properties received from the first UE comprises a subset of the frequency bandwidth (= transmission and reception using two frequencies w1 and w2, see [0091]; and the frequency components of the transmission signal may be set to be the same or different, see [0097]).

  Regarding claims 30, 35 and 40, as mentioned in claims 28, 33 and 38, Lee discloses the method/UE wherein the ranging signal properties indicated in the first initial message to the first UE comprises ranging signal timing instances, and wherein the set of ranging signal properties received from the first UE comprises different ranging signal timing instances (see, [0096]).  

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

        The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


       Claims 31-32, 36-37 and 41-42 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lee in view of Ioffe et al., (US 2021/0076349), (hereinafter, Ioffe). 

Regarding claims 31, 36 and 41, as mentioned in claims 28, 33 and 38, Lee explicitly fails to disclose the method/UE wherein the ranging signal properties indicated in the first initial message to the first UE comprises a ranging signal identifier, and wherein the set of ranging signal properties received from the first UE comprise a different ranging signal identifier.
	However, Ioffe, which is an analogous art equivalently discloses the method/UE wherein the ranging signal properties indicated in the first initial message to the first UE comprises a ranging signal identifier, and wherein the set of ranging signal properties received from the first UE comprise a different ranging signal identifier (= ranging transmission portions may be encoded with identifying code, see [0072]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Ioffe with Lee for the benefit of achieving a communication system that includes a ranging device that share security context with other devices thereby providing secure communication between proximity device. 

Regarding claim 32, 37 and 42 as mentioned in claim 28, 33 and 38, Lee explicitly fails to disclose the method/UE wherein performing the first ranging session with the first UE using the set of ranging signal properties comprises receiving and broadcasting ranging signals on an unlicensed spectrum.  
	However, Ioffe, which is an analogous art equivalently discloses the method/UE wherein performing the first ranging session with the first UE using the set of ranging signal properties comprises receiving and broadcasting ranging signals on an unlicensed spectrum (see, [0059]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Ioffe with Lee for the benefit of achieving a communication system that includes a ranging device that share security context with other devices thereby providing secure communication between proximity device. 


Allowable Subject Matter
6.	Claims 1-27 are allowable. 

                                    CONCLUSION 
7.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwasi Karikari whose telephone number is  
571-272-8566.The examiner can normally be reached on M-Sat (6am – 10pm).
          If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Appiah can be reached on 571-272-7904.
         The fax phone number for the organization where this application or proceeding is assigned is 571-273-8566. 
           
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Kwasi Karikari/
Primary Examiner: Art Unit 2641.